Citation Nr: 1503296	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  11-12 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for bilateral ingrown toenails and warts on the feet.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for bilateral shin splints.

4.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for bilateral orthopedic foot disability.

5.  Entitlement to service connection for a cervical spine disorder.

6.  Entitlement to service connection for a lumbar spine disorder.

7.  Entitlement to service connection for upper extremity radiculopathy.

8.  Entitlement to service connection for lower extremity radiculopathy.

9.  Entitlement to service connection for bronchitis.

10.  Entitlement to service connection for sinusitis.

11.  Entitlement to service connection for an eye disorder.

12.  Entitlement to an initial compensable evaluation for residual scarring of the right temple due to a shell fragment wound.

13.  Entitlement to an evaluation in excess of 10 percent for a temporomandibular joint disorder.

14.  Entitlement to an evaluation in excess of 10 percent for residuals of a traumatic brain injury and post-concussive headaches.

15.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder.

16.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities. 


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from August 2002 to August 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled to testify before the Board in October 2014.  At that time, however, the Veteran requested that the hearing be postponed to allow for a change in representation in view of VA's decertification of a prior representative.  The Veteran's motion to reschedule having been granted, the appeal must be remanded to allow the AOJ to schedule a hearing before the Board as requested by the Veteran.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Board hearing per the October 2014 request. Appropriate notification should be given to the appellant and any representative, and such notification should be documented and associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The appellant is strongly advised to appoint a representative as soon as possible if representation is desired.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




